DETAILED ACTIONStatus in Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s communication of 26 November 2019. Original Claims 1-56 are pending and are subject to election/restrictions as discussed below.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-27 are  drawn to
1.    A method of using a computer system, including: receiving, by the computer system, preliminary data about an item;
looking up, by the computer system and based on the received preliminary data, a classification code for the item;
	generating, by the computer system and based on the looked-up classification code, a parameter request for parameters required for computing a tax for selling the item to a buyer at a particular state;
	inputting, by the computer system and responsive to the generated parameter request, parameters required for computing the tax;
	mapping, by the computer system, the received preliminary data into the required parameters;
	determining, by the computer system and after the mapping, that a certain one of the required parameters has not had any of the preliminary data mapped into it;
	transmitting, by the computer system and based on the determination, a supplemental request for supplemental data for the certain parameter;
	receiving, by the computer system and responsive to the transmitted supplemental request, supplemental data;
	mapping, by the computer system, the received supplemental data into the certain parameter;
	receiving, by the computer system, a request to compute the tax; computing, by the computer system and responsive to the request to compute the tax, the tax based on the mapped preliminary data and on the mapped supplemental data; and transmitting, by the computer system, a response encoding the computed tax.”
classified in CPC G06Q30/04. A utility of the invention is computing a tax on the sale of an item based on the mapping of preliminary data and supplemental data linked to the classification code.
II.	Claims 28-56 drawn to
28. A method of using a computer system, including: causing the computer system to store preliminary data about an item; causing the computer system to render the item available for sale to a buyer in a base state by using the stored preliminary data;
then requesting the computer system to render the item available for sale to a buyer in a particular state distinct from the base state, thereby causing the computer system to:
look up, based on the received preliminary data, a classification code for
the item;
generate, based on the looked-up classification code, a parameter request for parameters required for computing a tax for selling the item in the particular state;
input, responsive to the generated parameter request, parameters required
for computing the tax;
map the stored preliminary data into the required parameters; determine, after the mapping, that a certain one of the required parameters has not had any of the preliminary data mapped into the certain one of the required parameters; and
transmit, based on the determination, a supplemental request for supplemental data for the certain parameter; the method further including:
receiving, by the computer system, the supplemental request; transmitting, to the computer system and responsive to the supplemental request, supplemental data, thereby causing the computer system to further:
receive the transmitted supplemental data; and map the received supplemental data into the certain parameter; the method further including:
then transmitting to the computer system a request to compute the tax, thereby causing the computer system to compute the tax based on the mapped preliminary data and on the mapped supplemental data; and
receiving, by the computer system, a response encoding the computed tax
classified in class CPC G06Q40/00. A utility of the invention is making an item available for sale to a buyer in a base state by using the stored preliminary data;
then requesting the computer system to render the item available for sale to a buyer in a particular state distinct from the base state.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the steps of the two methods, the two methods are distinct from each other.  Additionally, these two inventions have two separate utilities.  Utility of Invention I is mapping preliminary and supplemental data based on a classification code of an item and the Utility of Invention II is rendering a product available for sale to a buyer in a base state by using the stored preliminary data;then requesting the computer system to render the item available for sale to a buyer in a particular state distinct from the base state, thereby causing the computer system to: look up, based on the received preliminary data, a classification code for the item;
generate, based on the looked-up classification code, a parameter request for parameters required for computing a tax for selling the item in the particular state;
. See MPEP § 806.05(d).
The Examiner has required restriction between subcombinations usable together for Inventions I and II. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g. searching different electronic resources and/or employing different search strategies or search queries). For example, the Examiner would have to search not only the Patent and PG-Pub databases, but non-patent literature databases using different search engines and search different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696